— In a proceeding to validate petitions designating Ineze A. Patterson, Priestly L. Taylor, Mary Thompson, Anderson L. Bullock, Van De Vore and Millie Rivas as candidates in the Democratic Party primary election to be held on September 9, 1986, for public office and various party positions, and to invalidate petitions designating Barbara Clark, Clarence E. Powell, Adele Rogers, John McRae, Elmer Griffith, Lillie Jones and Ann Wilkinson as candidates in the Democratic Party primary election to be held on September 9, 1986, for public office and various party positions, the appeal is from a judgment of the Supreme Court, Queens County (Bianchi, J.), dated August 15, 1986, which dismissed the proceeding.
*917Judgment affirmed, without costs or disbursements.
A review of the record indicates that the Supreme Court, Queens County, acted properly in dismissing the proceeding. Thompson, J. P., Bracken, Niehoff and Spatt, JJ., concur.